 



Exhibit 10.6
Base Salaries for Executive Officers
     On January 29, 2008, the Compensation Committee of the Board of Directors
of Quiksilver, Inc. (the “Company”) approved a reduction in the annual base
salaries (effective as of February 1, 2008) for the Company’s executive
officers. The following table sets forth the reduced annual base salary levels
of the Company’s executive officers:

          Name and Position   Base Salary
Robert B. McKnight, Jr.,
  $ 950,000  
Chief Executive Officer
       
Bernard Mariette,
  $ 800,000  
President
       
Charles S. Exon,
  $ 425,000  
Executive Vice President, Chief Administrative Officer, Secretary and General
Counsel
       
Joseph Scirocco,
  $ 550,000  
Executive Vice President and Chief Financial Officer
       
David Morgan,
  $ 475,000  
Executive Vice President and Chief Operating Officer
       

 